Citation Nr: 0608187	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-31 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  In August 2004, a hearing was 
held at the RO and in January 2006, the veteran testified 
before the undersigned at the RO (i.e. a Travel Board 
hearing). 


FINDINGS OF FACT

1.  Tinnitus is attributable to service.  

2.  Bilateral hearing loss is attributable to service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2005).

2.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, sensorineural hearing loss will be presumed to have 
been incurred in service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran and his 
wife, as a lay persons have not been shown to be capable of 
making medical conclusions, thus, their statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the veteran is competent 
to report symptoms, he does not have medical expertise.  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In this case, there are no complaints, findings, treatment, 
or diagnoses of hearing loss or tinnitus documented during 
service.  When the veteran was examined for separation, he 
reported no ear problems, but he was not afforded an 
audiological examination.  That portion of the examination 
report was left blank.  

Post-service, in March 1970, the veteran was afforded a VA 
examination.  The examiner indicated that there was no 
hearing loss noted, but no audiological examination was 
performed.  

In correspondence of record and during his RO and Travel 
Board hearings, the veteran stated that during his service in 
Vietnam as a heavy machines operator, he was exposed to loud 
noises.  In particular, there was an occasion when a loud 
bomb went off and he had trouble hearing for several days.  
Since that time, he has had worsening hearing loss and 
constant chirping or tinnitus in his ears.  His wife 
testified that she married the veteran soon after his 
separation from service and he has always had trouble hearing 
and complained of ringing in his ears.  The veteran explained 
that at separation, he and others were told that they could 
wait and additional day or two if they wanted a full 
examination to include audiological evaluation or they could 
leave.  He stated that he was anxious to be discharged and 
did not wait for the full examination.  He further indicated 
that he did not know what the chirping in his ears was due to 
so he did not complain.  

Current VA records document several audiological evaluations 
which show hearing loss disability within the meaning of 
38 C.F.R. § 3.385 and also reflect diagnoses of tinnitus.  

When the veteran was examined in September 2003, the claims 
file was not available for review.  He reported inservice 
noise exposure with enemy fire, bomb noises, and big guns as 
well as post-service exposure of farm tractor noise.  The 
examiner stated that no opinion could be rendered regarding 
the etiology of current diagnoses without review of the 
claims file.  

In November 2003, the veteran was again examined.  The 
examiner stated that without an audiological examination at 
separation, an opinion could not be rendered with regard to 
the etiology of current hearing loss and tinnitus without 
resorting to speculation.  

In August 2005, the veteran was evaluated.  It was noted that 
he had loud military noise exposure.  The diagnosis was 
asymmetrical hearing loss with strong history of loud noise 
exposure.  

In sum, the veteran currently has tinnitus and hearing loss 
disability.  He has been candid regarding both inservice and 
post-service noise exposure.  While the incident with the 
bomb has not been verified and nor was verification sought, 
his service records and DD Form 214 show that he was a combat 
engineer heavy machine operator.  The veteran also had post-
service noise exposure as a farmer.  He is competent to state 
that he has experienced tinnitus and worsening hearing since 
service.  His wife is competent to state that she heard the 
veteran complain about tinnitus and hearing loss.  The Board 
finds both the veteran and his wife credible.  As such, their 
statements are probative evidence.  

The VA examiner in this case did not feel that a definitive 
opinion could be made.  The Board therefore does not see the 
point in seeking further clarification.  The competent 
medical evidence and the competent lay evidence establishs 
that tinnitus and noise exposure attributable to loud noise 
exposure.  The record is in equipoise as to whether this 
occurred during service, after service, or in combination.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Thus, the veteran must prevail in this case.  Service 
connection is therefore warranted for tinnitus and hearing 
loss which are attributable to service.  



ORDER

Service connection for tinnitus is granted.  

Service connection for hearing loss is granted.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


